Citation Nr: 0825288	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The decedent served with the New Philippine Scouts from March 
1946 to April 1949.  He died in June 2005.  The appellant is 
the decedent's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 determination by the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.

In December 2007, the appellant was scheduled for a 
videoconference hearing at the RO before the Board, however 
she did not appear.  The appellant has not submitted a timely 
request to postpone the hearing, therefore the Board will 
proceed with its appellate consideration as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.704

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

The determination letter and a subsequent letter to the 
appellant regarding the appeal process, both issued by the 
RO, indicate that there are three issues on appeal: 1) 
service connection for cause of death; 2) legal entitlement 
to non-service-connected death pension benefits; and 3) legal 
entitlement to accrued benefits.  However, the appellant has 
made it clear in all of her correspondence that her only 
claim is for non-service-connected death pension benefits.  
Indeed, the statement of the case (SOC) issued by the RO 
indicated this sole issue as being on appeal.

The Board finds that the only issue on appeal is entitlement 
to non-service-connected death pension benefits.


FINDING OF FACT

The decedent served with the New Philippine Scouts from March 
1946 to April 1949.


CONCLUSION OF LAW

The appellant is not eligible for non-service-connected VA 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks non-service-connected pension benefits as 
the widow of an individual who served during World War II.  
Of record is a death certificate from the County of Los 
Angeles, California, indicating that the decedent died in 
June 2005.  

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
non-service-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  

In other words, the law provides that non-service-connected 
death pension benefits are not available to a surviving 
spouse of an individual who served in the recognized 
guerrilla forces or the Philippine Army, including the New 
Philippine Scouts.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The service department verified that the veteran had service 
with the New Philippine Scouts from March 1946 to April 1949.  
The law specifically excludes such service for purposes of 
entitlement to non-service-connected death pension benefits.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  

As the law and not the evidence is dispositive, the claim is 
denied because of lack of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A.  § 107; 38 
C.F.R. §§ 3.40, 3.41.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

ORDER

Entitlement to non-service-connected death pension benefits 
is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


